DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 3 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Election was made without traverse in the reply filed on May 24, 2022.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaue et al. (US 2017/0240766; cited in prior Office action).
Regarding Claims 1 and 4, Kawaue teaches a resin composition for forming a phase-separated structure.  The composition includes a block copolymer and an ionic liquid (Abstract).  An organic solvent is also included (p. 7, [0126]).  
The organic solvent may be a mixture of propylene glycol monomethyl ether acetate (PGMEA) with a polar solvent (p. 7, [0131]).  Preferred polar solvents include -butyrolactone (p. 7, [0133]).  
In one preferred embodiment, PGMEA may be combined with a polar solvent in a ratio of 20:80 to 80:20 (p. 7, [0131]).  This overlaps the claimed range of 99:1 to 40:60.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Alternatively regarding claim 1, Kawaue’s preferred organic solvents include PGMEA and cyclohexanone (p. 7, [0130]).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine PGMEA and cyclohexanone, as the two solvents are disclosed as equally suitable alternatives to one another.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  
Kawaue does not expressly disclose a ratio in which to combine PGMEA and cyclohexanone.  Nevertheless, the obviousness analysis may “include recourse to logic, judgment, and common sense” available to the person of ordinary skill in the art.  MPEP 2143.  In this case, Kawaue discloses PGMEA and cyclohexanone as equally suitable and equally preferred alternatives to one another and therefore recognizes the equivalence of the two solvents.  
It would have would have been prima facie obvious, using no more than ordinary creativity, logic, judgment, and common sense, to combine equal amounts of the two solvents (i.e. a 50:50 ratio) based on the fact that both are disclosed in parallel as being equally suitable for use in this capacity.  This 50:50 ratio falls within the claimed range.  Combining equal amounts of equivalent solvents could have been carried out by one of ordinary skill in the art with no change in the respective functions of either solvent, and the combination would yield nothing more than predictable results.  

Response to Arguments

Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive.
The Applicant argues that Kawaue teaches that the mixing ratio of a mixed solvent of -butyrolactone and PGMEA is 70:30 to 95:5, which falls outside the claimed range of 99:1 to 40:60.  
The Applicant’s arguments cite one preferred range disclosed by Kawaue at page 7, [0133].  Kawaue also suggests broader ratios in which to combine PGMEA and a polar solvent.  For example, Kawaue discloses a preferred range of 10:90 to 90:10 and a more preferred range of 20:80 to 80:20 when combining PGMEA and a polar solvent (p. 7, [0131]).  Both of these ranges overlap the claimed range.  One of ordinary skill in the art will recognize that -butyrolactone is a polar solvent; therefore, the ranges disclosed at [0131] are applicable to a mixed solvent containing PGMEA and -butyrolactone.  
While the ranges disclosed at [0131] may be somewhat less preferred than the range disclosed at [0133], Kawaue does not teach away from the broader ranges.  Kawaue does not criticize, discredit, or otherwise discourage the ranges disclosed at [0131].  The mere disclosure of more than one alternative range does not constitute a teaching away from broader, somewhat less preferred embodiments.  See MPEP 2123.  Therefore, the claimed range is obvious over Kawaue.
The Applicant argues that the working examples in the specification demonstrate unexpected improvements in fingerprint edge roughness (FER), as well as structures having a good shape with reduced generation of roughness.
The specification includes three inventive examples.  These examples include a single block copolymer (BCP-1), a single ionic liquid (IL-1), and one of three organic solvent components.  Solvent S-1 is a 97:3 mixture of PGMEA and g-butyrolactone.  Solvent S-2 is a 50:50 mixture of PGMEA and g-butyrolactone.  Solvent S-3 is a 97:3 mixture of PGMEA and cyclohexanone.  
The claims are open to virtually any block copolymer and any ionic liquid.  The single species of block copolymer and ionic liquid included in the examples are not reasonably representative of the full scope of claimed materials.  
The claims are open to a solvent made up of either (a) PGMEA and g-butyrolactone combined in a 99:1 to 40:60 ratio, or (b) PGMEA and cyclohexanone combined in a 99:1 to 40:60 ratio.  The examples illustrate a solvent made up of (a) PGMEA and g-butyrolactone combined in 97:3 and 50:50 ratios, and (b) PGMEA and cyclohexanone combined in a 97:3 ratio.  These solvent systems are not reasonably representative of the full scope of claimed solvent mixtures.
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d).  The examples in the specification are not reasonably commensurate in scope with the claims for the reasons discussed above, and it is not clear that the results associated with the examples occur over the entire range of claimed materials and amounts.  Therefore, the examples are not sufficient to establish non-obviousness.
Additionally, any evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  See MPEP 716.02(b).  While there is some reduction in FER between the inventive and comparative examples, this reduction appears to be very minor.  For instance, Example 3 exhibits a FER of 3.5 nm.  Comparative Example 3 exhibits a FER value of 3.7.  This represents an improvement of approximately 5.7%.  The difference between Example 3 and Comparative Example 3 is the same as the difference between Example 2 and Example 3.  It is unclear how this minor difference is unexpected, unobvious, and of statistical and practical significance.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT S JONES JR/Primary Examiner, Art Unit 1762